                 Case 1:18-cv-12031-PGG-SDA Document 46 Filed 08/31/20 Page 1 of 1

                            Michael Faillace & Associates, P.C.
                                                  Employment and Litigation Attorneys

          60 E. 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
          New York, New York 10165                                                                  Facsimile: (212) 317-1620

                                                                                 August 31, 2020

          VIA ECF
          Honorable Steward D. Aaron, U.S.M.J.
          United States District Court for the Southern District of New York
          500 Pearl Street, Courtroom 11C
          New York, NY 10007
                                                                                                                           8/31/2020
                            Re:      Castillo Soto v. Daniels Deli & Grocery Corp., et al.
                                     1:18-cv-12031 (PGG) (SDA)

          Your Honor:

                 My firm and I represent Plaintiff Castillo Soto (“Plaintiff”) in the above-referenced matter.
          Together with Defendants’ counsel, we submit this status update, pursuant to the Court’s Order
          dated August 19 (ECF Doc. No. 44), with respect to Defendants’ counsel’s efforts to contact
          Defendants.

                  In a conversation on August 27, Defendants counsel represented to the undersigned that he
          has contacted Defendnat Benjamin Vasquez (“Vasquez”), but not Defendnat Rafael Clase
          (“Clase”). Said counsel represented to the undersigned that Clase has left the country indefinitely
          and his whereabouts are unknown. Vasquez, in addition to having been in contact with his attorney,
          was recently sighted by Plaintiff at one of the Defendants’ delicatessens. Defendants’ counsel has
          represented to me that Vasquez now refuses to sign the settlement agreement reflecting the terms
          that he previously agreed to, claiming that pandemic-related financial hardship makes him
          reluctant to commit to the payment schedule set forth in the settlement agreement. At any rate, in
          light of Defendants’ confirmed inability and/or unwillingness to finalize the settlement agreement
          to which they had come to terms, it is respectfully submitted that this matter should be returned to
          the docket.

                   On behalf of Plaintiff, I thank the Court for its attention to this matter.

                                                               Respectfully Submitted,

                                                               /s/ Jordan Gottheim
                                                               Jordan Gottheim, Esq.
                                                               MICHAEL FAILLACE & ASSOCIATES, P.C.
                                                               Attorneys for Plaintiff

          Cc: Defendants’ Counsel (via ECF)
ENDORSEMENT: This belated letter (ECF No. 45) is not in compliance with the Court's 8/19/20 Order (ECF No.
44). That Order required Defendants' counsel to "indicate whether he intends to mount a defense on behalf of
Defendants." No later than 9/2/20, Defendants' counsel shall file a letter with the Court stating whether he intends to
mount a defense or intends to file a motion to withdraw as counsel. SO ORDERED.
Dated: 8/31/2020
                                     Certified as a minority-owned business in the State of New York
